Exhibit 10.8



 

FIRST AMENDMENT

TO PURCHASE AND SALE CONTRACT

 

            THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this “First
Amendment”) is entered into as of November 29, 2011 (the “Amendment Date”), by
and between HCW Pension Real Estate Fund Limited Partnership, a Massachusetts
limited partnership (“Seller”), and CDC-CARBONDALE, LLC, an Alabama limited
liability company (“Purchaser”).

RECITALS

            A.        Seller and CAPSTONE DEVELOPMENT CORP., an Alabama
corporation (“Original Purchaser”), entered into that certain Purchase and Sale
Contract dated as of September 13, 2011, as assigned by Original Purchaser to
Purchaser by that certain Assignment and Assumption of Purchase and Sale
Contract dated as of November 29, 2011 (collectively, as assigned, the
“Contract”) with respect to the sale of certain real property more particularly
described in the Contract.  (Any capitalized term used, but not otherwise
defined herein, shall have the meaning set forth in the Contract.)

 

            B.         Purchaser and Seller desire to enter into this Amendment
for the purpose of modifying certain terms set forth in the Contract.

 

AGREEMENT

NOW, THEREFORE, in consideration of Contract, the covenants, premises,
agreements, and conditions contained in this First Amendment, and for other good
and valuable consideration, the receipt, sufficiency, and adequacy of which are
acknowledged, Seller and Purchaser agree as follows:

 

1.                  Purchase Price.  Notwithstanding any provision in the
Contract to the contrary, the Purchase Price shall be $10,300,000.00. 

2.                  Prepayment Fees.  At Closing, Purchaser shall pay any and
all yield maintenance fees, defeasance fees, prepayment fees or fees of a
similar nature due in connection with the Loan Payoff (collectively, the
“Prepayment Fee”) and shall deliver such amount(s) in the manner and at the time
set forth for delivery of the balance of the Purchase Price in Section 2.2.3 of
the Contract; provided, however, that Purchaser shall not be required to pay
more than $900,000.00 for the Prepayment Fee.  

3.                  Closing Date.  Section 5.1 of the Contract is hereby deleted
in its entirety and replaced by the following provision:

“5.1 Closing Date. 

1.                  The Closing shall occur on December 29, 2011 or on such
earlier date as the parties may mutually agree (the “Closing Date”) through an
escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need not
be physically present at the Closing and may deliver documents by overnight air
courier or other means.  Notwithstanding the foregoing to the contrary, Seller
shall have the option, by delivering written notice to Purchaser, to extend the
Closing Date to the last Business Day of the month in which the Closing Date
otherwise would occur pursuant to the preceding sentence, in connection with
Seller’s payment in full of the Note (the “Loan Payoff”).”

4.                  Release of Deposit to Seller.  By execution of this
Amendment, Purchaser and Seller each hereby authorize the Escrow Agent to
release the Initial Deposit and the Additional Deposit to Seller by wire of the
same to Seller pursuant to the instructions attached hereto as Exhibit A. 
Purchaser acknowledges and agrees that the Deposit is non-refundable except as
otherwise expressly set forth in the Contract.   

5.                  Ratification of Contract.  As amended hereby, the Contract
is ratified and confirmed and continues in full force and effect.  In the event
of any conflict between the Contract and this First Amendment, the terms and
conditions of this First Amendment shall control.

6.                  Counterparts/Originals.  This First Amendment may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which shall together constitute one and the same instrument. 
Electronically transmitted copies of executed counterparts of this First
Amendment shall have the same force and effect as the originals.

 

 

[Signature pages to follow]


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the date first above written.

 

Seller:

 

HCW Pension Real Estate Fund Limited Partnership, a Massachusetts limited
partnership

 

By:       HCW GENERAL PARTNER, LIMITED PARTNERSHIP, a Texas limited partnership,
its general partner

 

By:       IH, INC., a Delaware corporation,
                        its general partner 

 

By: /s/Trent A. Johnson
            Name:  Trent A. Johnson
            Title:  Vice President

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]


[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

 

            PURCHASER:

 

                                                                                   
CDC-CARBONDALE, LLC,
an Alabama limited liability company

 

      By: Capstone Development Corp.,
            an Alabama corporation, its Manager

 

            By: /s/Michael A. Mouron
            Name:  Michael A. Mouron
            Title:  President